DETAILED ACTION
	This is the first office action on the merits for application 17/127,222, filed 12/18/2020.
	Claims 1-20 are pending in the application, and are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, although they are not currently applied in a grounds of rejection.
Shingleton (U.S. Patent Application Publication 2003/0070368 A1)
Ganshaw, et al. (U.S. Patent Application Publication 2016/0111997 A1)
Schuit, et al. (U.S. Patent Application Publication 2017/0040931 A1)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “pivot hinge point.” This limitation is indefinite, because it is unclear whether this limitation requires a physical structure, or merely a region in space. Further, it is unclear because the “pivot hinge point” appears to be required to be part of the base in Claim 7, but is also required to be disposed between the base and the saddle. 
Claim 8 is indefinite, because it depends on Claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuit, et al. (U.S. Patent Application Publication 2013/0011187 A1). 
In reference to Claim 1, Schuit teaches a clamping system configured to clamp a photovoltaic module (Figs. 1-7, paragraphs [0039]-[0044]).
The clamping system of Schuit comprises a base 8 (Fig. 1, paragraph [0039]).
The clamping system of Schuit comprises a saddle 1 movably attached to the base 8 (Figs. 1-2, paragraphs [0039]-[0042]). 
This saddle 1 is shown in Figs. 3-5 to be moved between a first position (shown in Figs. 3-4), in which at least a portion of the saddle is raised compared to the base 8, and a second position (shown in Fig. 1), in which the at least the portion of the saddle is laid adjacent the base. This is further described in paragraph [0044].
The clamping system of Schuit comprises a keeper 31 movably attached to the saddle 1 such that the keeper 31 catches the photovoltaic module 35 against the saddle 1, during installation of the photovoltaic module (Fig. 7, paragraph [0044]).
It is noted that the limitations “movably attached to the base to be moved between a first position, in which at least a portion of the saddle is raised compared to the base, and a second position, in which the at least the portion of the saddle is laid adjacent the base” and “movably attached to the saddle such that the keeper catches the photovoltaic module against the saddle, during installation of the photovoltaic module” are considered intended use limitations of the claim. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
In reference to Claim 3, the clamping system of Schuit comprises a fastener 30 attached to the saddle 1 to secure the keeper 31 in a fixed position to clamp the photovoltaic module 35 during the installation of the photovoltaic module (Fig. 7, paragraph [0041]).
It is noted that the limitation “to clamp the photovoltaic module during the installation of the photovoltaic module” is considered an intended use limitation of the claim. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 7, Figs. 1 and 3-5 teach that the base 8 includes a bar, corresponding to the top horizontal surface of item 8.
Figs. 1 and 3-5 teach that the bar (i.e. the top horizontal surface of item 8) is defined, at least in part, by an elongated surface having a perimeter bounded by opposing side edges, corresponding to the parallel long edges of the top surface of the bar.
Figs. 3-5 teach that the clamp structure includes a pivot hinge point between the base 8 and the saddle 1, located above the elongated surface and disposed such that the saddle is movable via pivoting between the first position and the second position. Specifically, Figs. 3-5 teach that the saddle 1 and the base 8 are shown to be structurally capable of pivoting, relative to each other.  

    PNG
    media_image1.png
    466
    533
    media_image1.png
    Greyscale

Fig. 1 teaches that the saddle includes: a body 16A that extends longitudinally, and a flange 6A extending away from an end of the body 16A, indicated in the inset above.
Fig. 1 teaches that in the second position, the flange of the saddle extends in a direction transverse to the direction of elongation of the bar (i.e. vertically), while a surface of the flange of the saddle is one of substantially parallel with the elongated surface of the bar. Specifically, Fig. 5 shows that the top surface of the flange 6A that contacts the bottom of the bar is parallel to the top surface of the bar.
It is the Examiner’s position that, because the saddle is structurally capable of being positioned in any “first position” that meets the limitation “wherein, in the first position, the body of the saddle extends in a direction transverse to a direction of elongation of the bar, while a surface of the body of the saddle is substantially parallel with the elongated surface of the bar.”
It is noted that the limitations “wherein, in the first position, the body of the saddle extends in a direction transverse to a direction of elongation of the bar, while a surface of the body of the saddle is substantially parallel with the elongated surface of the bar” are considered intended use limitations of the claim. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 8, Fig. 2 of Schuit teaches that the flange 6A of the saddle is a first flange and the end of the saddle is a first end (i.e. a lower end), wherein the saddle further includes a second flange 16 extending away from a second end of the body 16A (i.e. an upper end).
Fig. 2 teaches that the second flange 16 includes an aperture 33 sized to accommodate a fastener therethrough, via which the clamping system locks into a secure position when securing the photovoltaic module (paragraph [0042]).
It is noted that the limitation “to accommodate a fastener therethrough, via which the clamping system locks into a secure position when securing the photovoltaic module” is considered an intended use limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jasmin (U.S. Patent Application Publication 2017/0302221 A1). 
In reference to Claim 1, Jasmin teaches a clamping system configured to clamp a photovoltaic module (Figs. 23-29, paragraphs [0062]-[0065]).
The clamping system of Jasmin comprises a base 37 (Figs. 23-29, paragraphs [0062]-[0065]).
The clamping system of Jasmin comprises a saddle 13 (Figs. 24-25, paragraphs [0062]-[0063]).
Fig. 25 teaches that the saddle 13 is movably attached to the base to be moved between a first position, in which at least a portion of the saddle is raised compared to the base, and a second position, in which the at least the portion of the saddle is laid adjacent the base. 
The clamping system of Jasmin comprises a keeper 12 movably attached to the saddle 13 such that the keeper 12 catches the photovoltaic module against the saddle, during installation of the photovoltaic module (as shown in Fig. 23, paragraphs [0062] and [0065]).
It is noted that the limitations “movably attached to the base to be moved between a first position, in which at least a portion of the saddle is raised compared to the base, and a second position, in which the at least the portion of the saddle is laid adjacent the base” and “movably attached to the saddle such that the keeper catches the photovoltaic module against the saddle, during installation of the photovoltaic module” are considered intended use limitations of the claim. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 2, Jasmin teaches that the base 37 includes a bar that extends in a first direction. This “bar” corresponds to the horizontally-extending central portion of base 37 that forms the lower wall of the rail slot body 48 (Figs. 24, 27, and 29), as shown in the inset below.
Jasmin further teaches that the base 37 comprises a pair of saddle attachment arms, spaced apart from each other, extending from an end of the bar in a second direction that is transverse to the first direction. These saddle attachment arms correspond to the vertical arms forming the side walls of the rail slot body 48, as shown in the inset below.

    PNG
    media_image2.png
    746
    834
    media_image2.png
    Greyscale

It is the Examiner’s position that, because the saddle 13 comprises a portion 49 that fits into the slot bounded by the indicated saddle arms above, the saddle meets the limitations of being “movable, via a pivoting action, in the space between the pair of the saddle attachment arms.”
It is noted that the limitation “movable, via a pivoting action, in the space between the pair of the saddle attachment arms” is considered an intended use limitation of the claim. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 3, Jasmin teaches that the clamping system further comprises a fastener 14/15 attached to the saddle 13 to secure the keeper 12 in a fixed position to clamp the photovoltaic module during the installation of the photovoltaic module (which is shown in Fig. 23) (paragraph [0064]).
It is noted that the limitation “to clamp the photovoltaic module during the installation of the photovoltaic module” is considered an intended use limitation of the claim. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 4, Fig. 23 of Jasmin teaches that the base 37 comprises multiple saddle/keeper arrangements, one disposed on either side of a photovoltaic panel 11. These saddle/keeper arrangements are indicated as items 200 in Fig. 23.
This disclosure teaches the limitations of Claim 4, wherein the base 37 includes a first end (i.e. an end on one side of the photovoltaic module, as shown in Fig. 23) and a second end opposite the first end (i.e. an end on the opposite side of the photovoltaic module, as shown in Fig. 23).
This disclosure further teaches the limitations of Claim 4, wherein the saddle is a first saddle and the keeper is a first keeper, the first saddle and the first keeper being attached to the first end of the base 37.
This disclosure further teaches the limitations of Claim 4, wherein the clamping system further comprises: a second saddle movably attached to the second end of the base, and a second keeper movably attached to the second saddle.
In reference to Claim 5, Jasmin teaches that the base includes a bar having: a first side to which the saddle is attached, and a second side including a pair of bracket members that extend away from the bar and are spaced apart such that a gap exists therebetween.
These features are indicated in the inset of Fig. 29 below.

    PNG
    media_image3.png
    459
    503
    media_image3.png
    Greyscale

It is the Examiner’s position that, because the base of Jasmin teaches the gap of Claim 5, the gap is structurally capable of accommodating a rail therein.
It is noted that the limitation “the gap being sized to accommodate a rail therein” is considered an intended use limitation of the claim. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 6, Figs. 25 and 29 of Jasmin teach that the bar further has an aperture through the bar and aligned with the gap between the pair of bracket members to accommodate a fastener therein. This “aperture” corresponds to the horizontal opening into which a fastener 44 is inserted, as shown in Figs. 25 and 29 (paragraph [0062]). 
In reference to Claim 7, Fig. 25 teaches that the base 37 includes a bar (indicated in the inset below).
This bar portion of the base 37 is defined, at least in part, by an elongated surface having a perimeter bounded by opposing side edges. This “elongated surface” corresponds to the top horizontal surface of the bar portion of item 37.
Fig. 25 teaches that the clamp structure includes a pivot hinge point between the base 37 and the saddle 13, located above the elongated surface and disposed such that the saddle is movable via pivoting between the first position and the second position. Specifically, Fig. 25 teaches that the saddle 13 and the base 37 are shown to be structurally capable of pivoting, relative to each other.  
Fig. 25 teaches that the saddle 13 includes a body that extends longitudinally (indicated in the inset below).
Fig. 25 teaches that the saddle 13 includes a flange extending away from an end of the body (indicated in the inset below).
Fig. 24 teaches that, in the second position, the flange of the saddle extends in a direction transverse to the direction of elongation of the bar, while a surface of the flange of the saddle is substantially parallel with the elongated surface of the bar.
  It is the Examiner’s position that, because the saddle 13 is structurally capable of being positioned in any “first position” that meets the limitation “wherein, in the first position, the body of the saddle extends in a direction transverse to a direction of elongation of the bar, while a surface of the body of the saddle is substantially parallel with the elongated surface of the bar.”
It is noted that the limitations “wherein, in the first position, the body of the saddle extends in a direction transverse to a direction of elongation of the bar, while a surface of the body of the saddle is substantially parallel with the elongated surface of the bar” are considered intended use limitations of the claim. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.

    PNG
    media_image4.png
    694
    625
    media_image4.png
    Greyscale

In reference to Claim 8, Fig. 25 teaches that the flange of the saddle 13 is a first flange and the end of the saddle is a first end (i.e. the left-most side of the saddle in the figure), wherein the saddle further includes a second flange extending away from a second end of the body (i.e. the right-most side of the saddle in the figure), and wherein the second flange includes an aperture sized to accommodate a fastener (i.e. a grounding pin 35) therethrough, via which the clamping system locks into a secure position when securing the photovoltaic module (paragraph [0059]).
In reference to Claim 9, Jasmin teaches a clamping system for securing one or more photovoltaic ("PV") modules (Figs. 23-29, paragraphs [0062]-[0065]).
The clamping system of Jasmin comprises a base 37 including an elongated bar (indicated in the inset below) having an aperture through a center thereof. This “aperture” corresponds to the horizontal opening into which a fastener 44 is inserted, as shown in Figs. 25 and 29 (paragraph [0062]).
Fig. 23 of Jasmin teaches that the base 37 comprises multiple saddle/keeper arrangements, one disposed on either side of a photovoltaic panel 11. These saddle/keeper arrangements are indicated as items 200 in Fig. 23.
Therefore, the clamping system of Jasmin comprises a first saddle 13 attached to a first portion of the base 37 (Figs. 23-24). 
This first saddle 13 has an L-shaped end whereon a first PV module of the one or more PV modules rests when installed. This “L-shaped end” is indicated in the inset below. 

    PNG
    media_image5.png
    694
    788
    media_image5.png
    Greyscale

Fig. 23 teaches that the clamping system of Jasmin comprises a second saddle 13 attached to a second portion of the base 37, because each item 200 in Fig. 23 comprises a saddle 13.
Fig. 23 teaches that the second saddle  13 is aligned along the bar with the first saddle 13.
Because each saddle 13 has the same structure, the inset above teaches that the second saddle has an L-shaped end whereon a second PV module of the one or more PV modules rests when installed.
Fig. 25 teaches that the clamping system of Jasmin comprises a first keeper 12 attached to the first saddle 13, the first keeper configured to catch the first PV module when installed and secure the first PV module against the first saddle 13.
Figs. 23-24 teach that the clamping system of Jasmin comprises a second keeper 12 attached to the second saddle 13.
Fig. 23 teaches that the second keeper is configured to catch the second PV module when installed and secure the second PV module against the second saddle.
It is noted that the limitations “whereon a first PV module of the one or more PV modules rests when installed,” “whereon a second PV module of the one or more PV modules rests when installed,” “the first keeper configured to catch the first PV module when installed and secure the first PV module against the first saddle,” and “the second keeper configured to catch the second PV module when installed and secure the second PV module against the second saddle” are considered intended use limitations of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 10, Jasmin teaches that the first saddle 13 and the second saddle 13 are attached to a first side of the bar (i.e. the top side).
Fig. 25 teaches that the base 37 further includes a pair of arms that extend from a second side of the bar (i.e. the bottom side) that is opposite the first side of the bar. These arms are indicated in the inset below.
Fig. 25 teaches that the pair of arms are adjacent (i.e. near) the aperture on the bar.

    PNG
    media_image6.png
    706
    788
    media_image6.png
    Greyscale


In reference to Claim 11, Fig. 25 teaches that each saddle 13 is pivotally attached to the bar 37 to be pivoted between an upright position and a laid back position. Specifically, Fig. 25 teaches that each saddle 13 is connected to the bar 37 via a threaded fastener 14. In a state in which the threaded fastener is inserted only through slot 51 (shown in Fig. 26 and described in paragraph [0063]), each saddle 13 is structurally capable of pivoting along the longitudinal axis of the bar, within/parallel to the slot 47.
It is noted that “to be pivoted between an upright position and a laid-back position” is an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 12, Fig. 28 teaches that each keeper 12 is attached to a main surface of each saddle 13 (i.e. the vertical surface of the saddle 13 that is directly contacted by each keeper 12) via a first fastener 14/15.
Jasmin teaches that “The end clamp 12 will tend to rotate as the hollow bolt 15 and the threaded fastener 14 are tightened. This is shown in FIGS. 2-3 by the counterclockwise rotational lines. Referring to FIG. 3, in order to keep the upper clamping portion 16 of the end clamp 12 from binding against the solar panel 11, the clamping portion contact surface 24 is manufactured with a slight inward angle A with respect to the upper clamping portion top surface 25 that makes contact with the of the bolt head 26 shown in FIG. 2. In FIG. 3, the angle A can typical be between 1-2 degrees and is sufficient to allow for rotation of the clamping portion contact surface 24 into a position co-planar with the top of the solar panel 11 as the hollow bolt 15 is tightened into the threaded fastener 14” (paragraph [0053]).
Therefore, Jasmin teaches that “first keeper is rotatable in a plane that is parallel to the main surface of the first saddle (i.e. in the vertical plane shown in Figs. 2-3 by the counterclockwise circle), and wherein the second keeper is attached to a main surface of the second saddle via a second fastener fixed such that the second keeper is rotatable in a plane that is parallel to the main surface of the second saddle.”
It is noted that “rotatable in a plane that is parallel to the main surface of the first saddle” and “rotatable in a plane that is parallel to the main surface of the second saddle” are intended use limitations of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 13, Fig. 2 of Jasmin (which is merely an alternate view of the keeper/saddle structure of Fig. 23, and not a different embodiment) teaches that each keeper 12 (which includes the first and second keepers) includes a main body portion 17 that is elongated, a first flange 16 on a first end of the main body portion of the keeper, and a second flange 16 on a second end of the main body portion (paragraph [0052]).
Jasmin teaches that “The end clamp 12 will tend to rotate as the hollow bolt 15 and the threaded fastener 14 are tightened. This is shown in FIGS. 2-3 by the counterclockwise rotational lines. Referring to FIG. 3, in order to keep the upper clamping portion 16 of the end clamp 12 from binding against the solar panel 11, the clamping portion contact surface 24 is manufactured with a slight inward angle A with respect to the upper clamping portion top surface 25 that makes contact with the of the bolt head 26 shown in FIG. 2. In FIG. 3, the angle A can typical be between 1-2 degrees and is sufficient to allow for rotation of the clamping portion contact surface 24 into a position co-planar with the top of the solar panel 11 as the hollow bolt 15 is tightened into the threaded fastener 14” (paragraph [0053]).
Therefore, Jasmin teaches that, when the main body portion 17 of the first and second keepers are rotated, the first flange 16 of each keeper is positioned adjacent the first PV module 11 to catch the respective PV module when installed.
Figs. 1-3 of Jasmin teach that each second flange 18 of each keeper is positioned adjacent a fastening portion/groove 23 of each saddle 13 (paragraph [0052]).

    PNG
    media_image7.png
    382
    724
    media_image7.png
    Greyscale

It is noted that “wherein, when the main body portion of the first keeper is rotated: the first flange of the first keeper is positioned adjacent the first PV module to catch the first PV module when installed, and the second flange of the first keeper is positioned adjacent a fastening portion of the first saddle, and wherein, when the main body portion of the second keeper is rotated: the second flange of the second keeper is positioned adjacent the second PV module to catch the second PV module when installed” are intended use limitations of the claim. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 14, Fig. 25 teaches that each saddle 13 has a fastening portion 14 at an end (i.e. the bottom end) opposite the L-shaped ends thereof (which are on the top end/surface of each saddle 13).
Fig. 25 teaches that these fastening portions 14 are actuated (tightened) to engage and secure the first keeper 12 and the second keeper 12, respectively, when moved to secure the first PV module and the second PV module, respectively. This is further shown in Figs. 23 and 28 and described in [0064]-[0065]).
It is noted that “actuated to engage and secure the first keeper and the second keeper, respectively, when moved to secure the first PV module and the second PV module, respectively” are intended use limitations of the claim. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 15, Jasmin teaches that “The end clamp 12 will tend to rotate as the hollow bolt 15 and the threaded fastener 14 are tightened. This is shown in FIGS. 2-3 by the counterclockwise rotational lines. Referring to FIG. 3, in order to keep the upper clamping portion 16 of the end clamp 12 from binding against the solar panel 11, the clamping portion contact surface 24 is manufactured with a slight inward angle A with respect to the upper clamping portion top surface 25 that makes contact with the of the bolt head 26 shown in FIG. 2. In FIG. 3, the angle A can typical be between 1-2 degrees and is sufficient to allow for rotation of the clamping portion contact surface 24 into a position co-planar with the top of the solar panel 11 as the hollow bolt 15 is tightened into the threaded fastener 14” (paragraph [0053]).
Therefore, Jasmin teaches that the first keeper (12) is rotatable about an axis independently of movement of the first saddle (13) (i.e. around the axis that is perpendicular to the counterclockwise rotation shown in Figs. 2-3) and the second keeper (12)  is rotatable about an axis independently of movement of the second saddle (13), because Jasmin teaches that these rotations occur independently of movement of item 13.
It is noted that “rotatable about an axis independently of movement of the first saddle, and the second keeper is rotatable about an axis independently of movement of the second saddle” are intended use limitations of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stearns (U.S. Patent Application Publication 2016/0126884 A1). 
  	In reference to Claim 16, Stearns teaches a clamping system for securing a photovoltaic module (Figs. 4, 6, paragraphs [0041]-[0047]).
	The clamping system comprises a rail attachment member 30 (Fig. 6, paragraph [0041]).
	The a rail attachment member 30 comprises an elongated bar (indicated in the inset below) having a first side (i.e. the top side) and a second side (i.e. the bottom side).
The a rail attachment member 30 comprises a pair of arms spaced apart from each other and extending away from the second side of the bar, one of which is indicated in the inset below. Fig. 8 explicitly shows that the rail attachment member 30 has two arms.
Figs. 6 and 8 teach that the pair of arms accommodate a rail 28 between them.
This disclosure teaches the limitations of Claim 16, wherein the pair of arms are spaced at a distance to accommodate a rail therebetween.
The clamping system of Stearns comprises a module rest member attached to the rail attachment member 44 (Figs. 4 and 6, paragraph [0041]).
It is the Examiner’s position that, because the module rest member 44 is attached to the rail attachment member 30 via threaded member 138 (and is therefore capable of rotating around the axis defined by the threaded member 138), the module rest member is structurally capable of moving between a first position in which the module rest member extends longitudinally in a vertical direction and a second position in which the module rest member extends longitudinally in a horizontal direction.
It is further noted that the module rest member 44 has components that extend both vertically and horizontally.
The clamping system comprises a catch member (corresponding to threaded bolt 150) rotatably attached to the module rest member (Fig. 7, paragraph [0047]).
Because this catch member 150 is a threaded bolt that is taught to be rotated to secure the clamp components together (i.e. “threadably engage the threaded aperture 82,” paragraph [0047]), this disclosure teaches that the catch member 150 is structurally capable of a first orientation in which the catch member extends in a direction transverse to a direction of extension of the module rest member, and a second orientation in which the catch member extends in a direction parallel with the direction of extension of the module rest member.
It is noted that “spaced at a distance to accommodate a rail therebetween,” “movable between a first position in which the module rest member extends longitudinally in a vertical direction and a second position in which the module rest member extends longitudinally in a horizontal direction,” and “such that the catch member is rotatable between: a first orientation in which the catch member extends in a direction transverse to a direction of extension of the module rest member, and a second orientation in which the catch member extends in a direction parallel with the direction of extension of the module rest member” are considered intended use limitations of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.

    PNG
    media_image8.png
    682
    666
    media_image8.png
    Greyscale

In reference to Claim 17, Figs. 6 and 9 teach that the rail attachment member 30 has an aperture formed through the elongated bar and located between the pair of arms.
	In reference to Claim 18, Fig. 6 teaches that the wherein the catch member 150 is sized to fit within opposing ends of the module rest member when in the second orientation, because item 150 lies within the boundaries of the module rest member in a plan view. 
 	In reference to Claim 19, Fig. 9 teaches that the module rest member 44 is pivotally attached to the rail attachment member 30 via a fastener member 138 that extends through an aperture extending from a surface of the module rest member 44 that faces a surface of the elongated bar.
	It is the Examiner’s position that, because the module rest member 44 can rotate around threaded member 138 (described in paragraph [0049]), this meets the limitation of that the module rest member is “pivotally attached” to the rail attachment member 30.
	In reference to Claim 20, the “rest surface” of the module rest member 44 is indicated in the inset of Fig. 11 below, and includes the entire inner surface of the module support member 44 on the side of the flange 69.

    PNG
    media_image9.png
    322
    492
    media_image9.png
    Greyscale

	Therefore, this disclosure teaches that, in the first position (in which the module rest member extends longitudinally in a vertical direction, per Claim 16), a rest surface of the module rest member extends in a plane that is one of coplanar or parallel to a plane through the first side of the elongated bar, because the “rest surface” as indicated above comprises portions that extend both parallel to and orthogonal to the first side (i.e. top side) of the elongated bar.
	This disclosure further teaches that, in the second position (in which the module rest member extends longitudinally in a horizontal direction, per Claim 16) the rest surface of the module rest member extends in a plane that is substantially orthogonal to the plane through the first side of the elongated bar.
	It is further noted that “in the first position, a rest surface of the module rest member extends in a plane that is one of coplanar or parallel to a plane through the first side of the elongated bar, and in the second position, the rest surface of the module rest member extends in a plane that is substantially orthogonal to the plane through the first side of the elongated bar” are considered intended use limitations of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721